                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


SYRIS T. BIRKLEY,
also known as
O’SYRIS LORD BIRK-ALI-EL,

               Plaintiff,

       v.                                                   Case No. 20-CV-497

LT. JACKSON, et al.,

               Defendants.


                                            ORDER


       Plaintiff Syris T. Birkley, also known as O’Syris Lord Birk Ali-El, moves to

substitute a defendant in this action and has submitted an amended complaint on

which he seeks to proceed. (ECF Nos. 53, 54 & 56.) 1 He wants to substitute

correctional officer Joshua Mikulecky in place of Danial Kaminski because he has

learned through discovery that it was Mikulecky, not Kaminski, who allegedly used

excessive force against Birkley. (ECF No. 53 at 1.) The defendants have not responded

to or opposed the motion. Because both Mikulecky and Kaminski are alleged to be

correctional officers at the Milwaukee County Jail, and the claims against Mikulecky

are the same ones on which the plaintiff is already proceeding, the defendants should




       1   Birkley submitted the same proposed amended complaint twice eleven days apart. As far as
I can tell, the documents are identical.



            Case 2:20-cv-00497-NJ Filed 03/31/21 Page 1 of 4 Document 57
not be prejudiced by this substitution. I will therefore GRANT the plaintiff’s motion

and substitute correctional officer Joshua Mikulecky in place of Danial Kaminski.

      Birkley also seeks to amend his complaint to add several new defendants. (ECF

Nos. 54 & 56.) He says he learned through discovery that an additional nurse named

Myra Rocha “stood by and refuse to treat/care my injuries cause by C.E.R.T.” (ECF

No. 54 at 2.) He also seeks to add Captain Michael Hannah, who he alleges was the

supervising captain at the time of the events alleged in the plaintiff’s previous

complaints. (Id. at 3.) The plaintiff alleges Hannah allowed defendant Jackson and

the nurses “not to provide me care/shower to treat my injuries knowing law, policy

and procedures to take.” (Id.)

      Under Federal Rule of Civil Procedure 15, “[a] party may amend its pleading

once as a matter of course within” twenty-one days of service or within twenty-one

days after service of a responsive pleading. Fed. R. Civ. P. 15(a)(1). Birkley has been

allowed to amend his complaint twice before (ECF Nos. 14 & 16), so he may not

amend again as a matter of course. He instead may amend “only with the opposing

party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). The defendants

have not consented to the amended complaint, but neither have they opposed it. The

Rule instructs courts to “freely give leave when justice so requires.” Id. Nonetheless,

district courts retain discretion whether to allow amendment and may deny the

request because of “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed,




                                          2
         Case 2:20-cv-00497-NJ Filed 03/31/21 Page 2 of 4 Document 57
undue prejudice to the opposing party by virtue of allowance of the amendment,

futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).

      The court most recently allowed Birkley to amend his complaint on June 30,

2020. On November 17, 2020, I entered the scheduling order instructing the parties

to complete discovery by April 16, 2021. (ECF No. 43.) Although Birkley suggests he

learned during discovery about these new defendants, he does not explain why he

waited until only a month before the deadline to complete discovery to ask to add

these new defendants. Simply put, it is too late for the plaintiff to amend his

complaint to add these new claims and defendants. Allowing the amendment would

significantly prejudice the defendants and delay this case only two weeks before

discovery has concluded. I will DENY Birkley’s request to amend his complaint to

add these defendants and claims.

      Birkley also seeks to add as defendants the insurance companies who

represent the nurses he sues (Bonnie Litrenta and Megan Moore) and the Wisconsin

Injured Patients and Families Compensations Fund. (ECF No. 53 at 1–2; ECF No. 54

at 3, 5–7.) Wisconsin law allows plaintiffs to directly sue a defendant’s insurance

company but only in negligence claims brought under Wisconsin law. See Shaw v.

McQueeney, No. 20-C-483, 2021 WL 1115895, at *1 (E.D. Wis. Mar. 10, 2021) (citing

Wis. Stat. 632.24 and Land O’Lakes v. Joslin Trucking, Inc., No. 08-CV-355-BBC,

2008 WL 5205910, at *2 (W.D. Wis. Dec. 11, 2008) (“Plaintiff cannot assert a direct

action suit under Wisconsin law against an insurer unless it is suing on a state law

negligence claim.”)). Similarly, a plaintiff may sue the Wisconsin Injured Patients




                                         3
         Case 2:20-cv-00497-NJ Filed 03/31/21 Page 3 of 4 Document 57
and Families Compensation Fund only under Wisconsin law. Id. (citing Wis. Stat.

655.27(5) and Kaiser v. Monroe Clinic, Inc., No. 19-CV-315-JDP, 2020 WL 4364179,

at *4 (W.D. Wis. July 30, 2020) (“[A]s the Fund points out, it can be sued only under

Wisconsin law.”)). Birkley is proceeding on only federal claims in this lawsuit; the

court has not permitted him to proceed on any state-law claims. He therefore cannot

add the nurse’s insurers or the Wisconsin Injured Patients and Families

Compensation Fund as defendants in this case.

      IT IS THEREFORE ORDERED that Birkley’s request to substitute

correctional officer Joshua Mikulecky in place of Danial Kaminski (ECF No. 53) is

GRANTED.

      IT IS FURTHER ORDERED that Birkley’s proposed amended complaint

(ECF Nos. 54 and 56) is STRICKEN. The second amended complaint (ECF No. 15)

remains the operative complaint.

      Dated in Milwaukee, Wisconsin, this 31st day of March, 2021.

                                             BY THE COURT:


                                             NANCY JOSEPH
                                              ___ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _____ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ___




                                             United States Magistrate Judge




                                         4
         Case 2:20-cv-00497-NJ Filed 03/31/21 Page 4 of 4 Document 57
